Citation Nr: 0636331	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  94-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946. 

This matter initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) on appeal 
from a June 1980 rating decisions of the VA Regional Office 
in Columbia, South Carolina that denied service connection 
for asthma on a direct basis.  The veteran did not timely 
appeal and the decision became final.

Following Board remands in April 1995 and April 1996 to the 
RO for additional development, the Board denied the claim to 
reopen entitlement to service connection for asthma in a 
decision dated in April 1997.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (then 
known as the United States Court of Veterans 
Appeals)(hereinafter, "the Court").  In March 1998, the Court 
vacated the April 1997 decision, and remanded the case to the 
Board for further development.  The case was remanded to the 
RO for additional development in October 1998.  

In June 1999, the Board denied entitlement to service 
connection for asthma due to exposure to mustard gas, and 
reopened the claim of entitlement to service connection for 
asthma on a direct basis.  The case was remanded to the RO 
for additional development in September 2003.  Service 
connection for asthma was denied by Board decision dated in 
July 2005.

The appellant once again appealed the decision to the United 
States Court of Appeals for Veterans Claims.  In December 
2005, the Court vacated the July 2005 Board decision and 
remanded the case to the Board for further development.  The 
case was remanded to the RO for additional development in 
March 2006.  That development having been completed, the case 
is once more before the Board for appropriate disposition.  

The Board would also point that following the Board's denial 
of the claim of entitlement to service connection for asthma 
due to exposure to mustard gas in June 1999, documentation 
from several sources, most recently from H. R. Madoff, M.D., 
FACS in April 2005, has been received in support of this 
proposition.  Therefore, to the extent that the veteran may 
be seeking to reopen his claim of entitlement to service 
connection for asthma due to exposure to mustard gas, this 
matter is referred to the RO for clarification and 
appropriate consideration.


FINDINGS OF FACT

1.  There is competent medical evidence of record that the 
veteran had asthma that clearly and unmistakably existed 
prior to service.

2.  There is competent clinical evidence of record that the 
pre-existing asthma clearly and unmistakably did not increase 
in severity during service beyond normal progression of the 
disease process.


CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably pre-existed service, and 
the presumption of soundness is rebutted. 38 U.S.C.A. § 1111 
(West 2002& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(b) (2006).

2.  Asthma clearly and unmistakably was not aggravated by 
service. 38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  As 
evidenced by the statement of the case and the supplemental 
statements of the case, the appellant has been notified of 
the laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, have been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in May 
2002 and February 2004, the RO informed the appellant of what 
the evidence had to show to substantiate the claim, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  Such notification, in conjunction with the 
statements of the case, has fully apprised the appellant of 
the evidence needed to substantiate the claim.  He has also 
been advised to submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b).  The appellant has not 
been specifically notified regarding the criteria for rating 
any disability or an award of an effective date should 
service connection be granted, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006); however, neither a rating issue nor an 
effective date question is now before the Board.  
Consequently, the Board does not find that a remand is 
necessary in this regard.  

The Board would also point out that although sufficient 
notice required by the VCAA was not provided until after the 
RO initially adjudicated the veteran's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  See also Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate the claim on appeal.  He was afforded a personal 
hearing on appeal in May1991.  The case has been remanded to 
the RO for further development on at three occasions.  The 
appellant has been afforded a number of VA examinations, to 
include medical opinions, and extensive VA and private 
clinical records have been requested and associated with the 
claims folder.  There has been no indication from either the 
appellant or his representative that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that VA does not have a duty to assist that is unmet and that 
further assistance with respect to the claim is not required. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence (obvious or manifest) that the 
disability existed prior to service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; 38 
C.F.R.§ 3.304(b) (2004);VAOPGCPREC 3-2003.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.306 (2006). Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2006).

Factual Background

The veteran's service medical records appear to be 
incomplete, and do not contain a copy of a service entrance 
examination report.  The existing records show fire and water 
damage, and some are illegible.  The record reflects, however 
that in October 1945, it was recorded that the appellant had 
a three-day history of a chest cold with a chronic cough.  It 
was noted that he had asthma generally, and that it only 
bothered him when he had infections of the respiratory tract.  
Diagnoses of asthma and watch for pneumonia were recorded at 
that time.  The veteran was admitted with a diagnosis of 
pharyngitis.  On physical examination some days later, it was 
reported that the appellant generally had very frequent 
'chest type' colds, and that the current "attack" had been 
rather severe for several days before he came to the 
hospital.  It was noted at that time that he gave a long 
history of rather mild asthma and that he usually had 
wheezing when he had colds.  It was indicated that there were 
no definite seasonal changes, except that his symptoms were 
worse in damp weather.  The appellant provided family history 
to the effect that his father had had asthma all his life and 
that he himself had had pneumonia on several occasions.  

The veteran's hospital admission continued into November 1945 
where it was determined that he had a pneumonia superimposed 
on an old asthma.  It was noted that while the pneumonitis 
had not been severe, it was resolving exceedingly slowly.  
For this reason, it was felt that the veteran should have 
additional rest at home before resumption of his duties.  The 
veteran was discharged from hospitalization in early November 
1945 with final diagnoses of pneumonia, primary atypical, 
right, lower lobe, and asthma, bronchial, cause undetermined, 
moderate.  In a line of duty determination, asthma was 
determined to have existed prior to service.  

Approximately one month later in December 1945, the service 
medical records reflect that the veteran had returned from 
convalescent furlough for a recheck examination.  It was 
noted that he had had mild asthma with an acute flare-up at 
the time of the prior pneumonia.  History was recorded to the 
effect that he had had perennial asthma all his life with 
daily cough that was worse in winter and at night, and that 
it had been no different in the several states in which he 
had been stationed.  A tentative diagnosis of no demonstrable 
allergy was noted.  Chest examination on that day showed no 
signs of asthma.  The examiner wrote that if the veteran had 
been seen in definite asthmatic attacks, a diagnosis of 
'intrinsic' asthma could be made, in which case a CDD 
(certificate of disability discharge) would be suggested.  

In a subsequent clinical entry several days later, it was 
reported that the veteran did have mild asthma, but that the 
severity of such did not warrant a CDD.  It was noted that he 
had been able to get along in service for 2 1/2 years, but had 
since developed the idea that he should be released.  A 
diagnosis of asthma, bronchial, cause undetermined, moderate 
was rendered.  A line of duty determination was made that it 
existed prior to service.  A service discharge examination 
report is not of record.  

An undated private clinical report from A. A., M.D., was 
received in March 1980 in which it was noted that the 
appellant was first seen in January 1978 with complaints of 
cold, cough, wheezing, excessive sweating and recurrent nasal 
congestion.  It was reported that following examination, 
assessments at that time included upper respiratory infection 
with congestion and bronchitic asthma for which medication 
was prescribed.  The examiner wrote that the appellant was 
seen again in August 1979 with complaints that included 
severe chest pain, shortness of breath, headaches, coughing 
and post nasal drip.  General assessments at that time 
included sinus condition and bronchitic asthma.  

The appellant was afforded a VA examination in April 1980 
where he provided history to the effect that while in 
service, he was hospitalized for coughing and shortness of 
breath and was diagnosed as having bronchial asthma.  He 
stated that he continued to have breathing problems and used 
to have asthmatic attacks three to four times a year.  The 
veteran related that he had never been hospitalized for 
bronchial asthma since discharge from active duty, but that 
for the past 10 years, his attacks had been more frequent.  
He reported that he smoked one pack of cigarettes every three 
days, and had slight orthopnea at night with frequent 
paroxysmal nocturnal dyspnea accompanied by spasms of cough 
and expectoration of phlegm.  A chest X-ray disclosed no 
active disease.  Following examination and pulmonary function 
studies, a diagnosis of chronic bronchial asthma with 
intermittent acute exacerbations - no clinical signs on this 
examination, was rendered.

VA outpatient records dating from 1983 show that the veteran 
was seen for a number of complaints and disorders, and 
received intermittent treatment for upper respiratory 
symptomatology variously diagnosed as chronic obstructive 
pulmonary disease, bronchitis, asthma, sinusitis and reactive 
lung disease.  He was hospitalized at Richland Memorial 
Hospital in September 1983 for symptoms diagnosed as 
mucoprurulent asthmatic bronchitis.  Other private clinical 
records dating from 1991 show that the veteran was seen on 
various occasions for symptoms diagnosed as chronic 
obstructive pulmonary disease, bronchitis, asthma, and 
sinusitis.

The appellant presented testimony on personal hearing on 
appeal in May 1991 to the effect that he had no problems with 
asthma prior to service entrance, and first developed 
symptoms of such during basic training.  He stated that he 
had never heard of asthma before entering service and said 
that vigorous physical exercises had activated his symptoms.

The veteran was afforded a VA respiratory compensation and 
pension examination in July 1995 where the examiner noted 
that the claims folder was reviewed, after initially 
indicating that it had not been available.  The veteran 
provided history as previously recited, stating that he did 
not have asthma symptoms prior to onset in service.  He 
related that he developed asthma after he was involved in gas 
chamber testing during active duty.  The examiner provided a 
comprehensive overview of the service clinical records and 
post service medical history.  Following physical 
examination, the examiner rendered an opinion that if asthma 
existed prior to service, it was certainly plausible that it 
could have been worsened by exposure to the claimed chemical 
irritants.  It was also opined that if asthma did not exist 
prior to the military, an intrinsic form might have been 
initiated by exposure to an irritant.  In summary, the 
examiner related that whichever of the two scenarios might 
have happened, the appellant did have a very mild course [of 
asthma] through the latter 40s through 70s, and currently had 
asthma by history, probably from a mild to moderate degree.  
The examiner stated that there was evidence to show that 
there was possible asthma on entrance into the military, but 
that after history obtained from the veteran, he seemed 
honest that his symptoms did not previously exist.  It was 
felt that the military exposure [to gas] could have worsened 
a genetic predisposition for reactive airway disease, and 
that if mild asthma did preexist service, the exposure could 
have worsened it.  The examiner added that the military 
probably did have some affect on the appellant's respiratory 
problems, but that such symptoms appeared to be mild for many 
years, and had only worsened recently, which the examiner 
felt was in combination with tobacco abuse. 

In an addendum dated in October 1995 following pulmonary 
function testing, the VA examiner essentially reiterated the 
above findings and conclusions, noting that that after 
service, the veteran "had only mild and basically 
insignificant respiratory problems for 30 or 40 years, and 
only recently began having worsening problems, [that] would 
suggest that his is a combination of reactive airway disease 
and chronic bronchitis.  The chronic bronchitis is most 
probably related to his tobacco abuse, with a compounding 
feature of having reactive airway disease; possibly from 
genetic predisposition, or also from early external irritant 
onset." 

The veteran submitted a number of statements dated in 
February 1996 from various persons, some indicating that they 
had known him since childhood, and attesting to their 
knowledge that he did not have any illnesses before entering 
service.

As noted previously, the Board denied entitlement to service 
connection for asthma due to exposure to mustard gas in a 
decision dated in June 1999. 

Pursuant to the Board's June 1999 remand, the veteran 
underwent a VA respiratory examination in March 2003 where it 
was noted that the claims folder was reviewed.  The examiner 
provided background history including review of service 
medical and post service clinical data.  The examiner stated 
that the veteran had seasonal asthma that existed prior to 
service and "never had a severe attack on active duty."  
Based on these findings, it was concluded that it was not 
likely that current pulmonary disability was related to his 
claim for service connection.

The veteran was examined by VA in September 2004.  His 
medical history was reviewed wherein he "adamantly" denied 
having asthma or wheezing prior to military service.  A 
detailed clinical chronology dating back to service was set 
forth.  His post service employment history showed that he 
worked in a block factory for seven years, in a textile 
factory for 13 years from 1953 to 1968, and subsequently as a 
cement finisher and crane operator at steel-cutting facility.  
He said that he stopped working on account of his asthma but 
that up until that time, had had no treatment for asthma 
symptoms.  He related that from 1972 to 1982, he ran a 
country store and had not worked since that time.  

A physical examination was performed and March 2004 pulmonary 
function tests were reviewed.  Bronchial asthma was 
diagnosed.  The examiner opined that it was at least as 
likely as not that the veteran's asthma pre-existed service.  
The rationale provided was that there was good specific 
documentation in the service medical records that he had 
asthma predating military service.  The examiner also 
concluded that it was less likely than not that the veteran's 
pre-existing asthma was aggravated during military service as 
he did not seek medical care for asthma for over 30 years 
after leaving the military.

In an April 2005 clinical report, a private physician, H. R. 
M., M.D., FACS, stated that he had reviewed the veteran's 
records and that since there was no entrance examination 
report and the veteran was accepted into service, this meant 
that he was fit to serve despite any preexisting conditions.  
Dr M. related that in light of this, the veteran's asthma 
could be considered as either starting while in service, or 
aggravated by service with no preexisting penalty.  The 
examiner's report also referred to the veteran's self 
reported exposure to mustard gas during service aggravating 
his condition. [The Board would reiterate that entitlement to 
service connection for asthma due to exposure to mustard gas 
is not before the Board at this time and that this evidence 
has little probative value on the issue being currently 
considered.]

Following the Board's most recent remand to the RO in March 
2006, the appellant's claims folder was referred to a VA 
physician for review and an opinion.  After perusal of the 
record and a recitation of the clinical history, the examiner 
stated in a clinical report dated in April 2006 that it was 
less likely than not the veteran's currently diagnosed asthma 
was attributable to service under any theory.  It was 
reported that the rationale for this was that service medical 
records indicated that he had longstanding asthma prior to 
military service.  It was found that it was clear and 
unmistakable that the veteran's asthma underwent no permanent 
increase in severity during service because he did not seek 
medical care for asthma until 1978.  The examiner related 
that "I do not have any information of any exposures that 
would have caused a delay[sic] worsening of his asthma for a 
period of some 30+ years."  

Legal Analysis

The veteran's service medical records contain no service 
entrance examination report indicating a history of or 
findings indicative of asthma.  In Crowe v. Brown, 7 Vet. 
App. 238 (1994) the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  Thus, it appears that the presumption of 
soundness applies with respect to the appellant's respiratory 
status.  The veteran now contends that he did not have asthma 
prior to service, and that it was precipitated by the rigors 
of active duty service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable." Vanerson, 12 Vet. 
App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd 
Coll. Ed. 1988)). See also Crippen v. Brown, 9 Vet. App. 412 
(196).  The presumption of aggravation may only be rebutted 
if "there is a specific finding that the increase in 
disability is due to the natural progress of the disease." 38 
C.F.R. § 3.303(a) (2006).

The evidence reflects that despite what the appellant now 
claims, there were definite indications that an asthma 
condition pre-existed service.  During hospitalization and 
treatment for such in October and December 1945, the 
appellant recounted a longstanding history of asthma "all 
his life", and even stated to examining officials that his 
father suffered from the same condition.  There is no reason 
to question the veracity of such historical statements, or 
conclude that he was not aware of what he was saying, or that 
he had cause to invent a history of disease without some 
actual precedent for such in his life.  The presumption of 
soundness upon entry into service may be rebutted with 
"contemporaneous clinical evidence or recorded history" in 
the record. See Miller v. West, 11 Vet. App. 345, 348 (1998).  
Therefore, the appellant's current assertions and testimony 
that he did not know what asthma was when treated in the 
military are suspect.  The record reflects that the veteran 
was consistent in his report of asthma pre-existing service.  
It was determined by medical personnel at that time that the 
condition pre-existed service.  The medical professionals are 
in the best position to make a determination that a disease 
existed prior to service and they are competent to make such 
a determination.  

The Board recognizes that a veteran's statement made in 
service relating to the origin or incurrence of any disease 
or injury, if against his or her own interest is of no force 
and effect if other data do not establish the fact. See 38 
C.F.R. § 3.304(b)(3) (2006)).  However, his clear history in 
service of recurrent respiratory exacerbations is disability 
that is subject to lay observation. See Savage v. Gober, 10 
Vet. App. 488 (1997).  A higher court has explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be." Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000).  

The Board notes that the VA examiner in July 1995 was 
equivocal as whether or not asthma pre-existed service, but 
the opinions rendered at that time primarily pertained to 
aggravation as the result of a chemical irritant that is not 
at issue here.  Dr. M.'s opinion in April 2005 that asthma 
should be considered as starting in service with no 
preexisting penalty is found to be less than probative in 
view of the fact that he appears to have totally disregarded 
the veteran's self-admitted history of asthma symptoms 
preceding service.  The veteran's lay affiants' statements in 
February 1996 to the effect that they had been acquainted 
with him since childhood and had not known him to have an 
illness prior to service must be taken into account in the 
context of the objective record.  As noted previously, the 
clinical records contemporaneous to active duty clearly show 
that the appellant himself admitted to having recurring 
asthma symptoms prior to entering service.  Under the 
circumstances, the Board must conclude that the persons who 
submitted statements on his behalf did not know of his 
condition, or that their memories of the events of more than 
50 years past have been dimmed or forgotten by the passage of 
time.

The Board points out that the claims folder and evidence were 
reviewed on no less than three occasions by VA physicians who 
unanimously concluded that the appellant entered service with 
pre-existing asthma.  The Board thus finds that collectively, 
the evidence rebuts the presumptions of soundness, and 
clearly and unmistakably establishes a pre-existing asthmatic 
condition.  The question remains as to whether such 
disability was aggravated in service beyond normal 
progression of the disease process. See VAOPGCPREC 3-2003 
(July 16, 2003) (to rebut the presumption of sound condition, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service).

Considering the evidence of record in light of the above 
criteria and analysis, the Board finds that aggravation of 
the pre-existing asthma may not be conceded.  The service 
medical records clearly show that the appellant's recurrent 
asthma symptoms became symptomatic once again in October 
1945.  There is no indication in the service medical records 
that there was any permanent increase in severity of the pre-
existing asthma.  It appears that the appellant successfully 
finished his established tour of duty.  A release from 
service on a medical basis was discussed but rejected.  Thus, 
while the record indicates that the veteran did indeed 
experience an exacerbation of asthma during service, 
temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, worsened. See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
There is no indication of a worsening condition in this 
instance.

After service, the record first shows treatment for 
respiratory symptoms when the veteran was seen by Dr. A. in 
January 1978 and diagnosed as having asthma, and again in 
August 1979 for similar symptomatology.  He was examined by 
VA in April 1980 where chronic bronchial asthma was diagnosed 
but with no clinical signs on examination.  Though primarily 
referring to asthma exacerbated by the veteran's reported 
exposure to chemical irritants in service not at issue here, 
the VA examiner in 1995 did offer that the appellant had only 
mild and basically insignificant respiratory problems for 30 
or 40 years after service, and had only recently begun to 
have worsening problems.  In this regard, the Board notes 
that after service, the veteran had jobs, to include in the 
concrete and textile industries that potentially exposed him 
to a great deal of environmental irritants.  

Upon VA examination in March 2003, the examiner found that 
the veteran did not have a severe attack in service of his 
pre-existing asthma.  In September 2004, another VA examiner 
stated that it was less likely than not that the pre-existing 
asthma was aggravated during service given the fact that the 
appellant did not seek medical care for asthma for over 30 
years after leaving the military.  This assessment was 
reiterated upon VA review of the record in April 2004 when 
the examiner unequivocally stated that it was clear and 
unmistakable that the veteran's asthma underwent no permanent 
increase in severity during service, and once again referred 
to the lack of treatment for more than 30 years after leaving 
service.  The observations and determinations made by the 
medical professionals are shown to be consistent with no more 
than natural progression of the pre-existing disease process.  
Where there is a specific finding that the increase in 
disability is due to the natural progress of the disease, 
such worsening is not considered "aggravation" for VA 
compensation purposes. 38 U.S.C.A. § 1153 (West 2002); C.F.R. 
§ 3.306(a) (2004).  The evidence in its entirety thus 
supports a finding that the presumption of soundness at 
entrance is rebutted, that the veteran clearly and 
unmistakably had asthma prior to entering service and that 
asthma was clearly and unmistakably not aggravated by active 
duty service.  Accordingly, service connection for asthma 
must be denied.

The Board points out that while the veteran may well believe 
that there is a relationship between currently worsening 
respiratory impairment and active military service exists, 
the overwhelming medical evidence of record does support this 
conclusion.  As a layperson without the appropriate medical 
training and expertise, neither he nor his affiants is not 
competent to offer probative evidence on a medical matter on 
the basis of assertions alone. See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

For all the foregoing reasons, the Board concludes that the 
claim of service connection for asthma must be denied.  In 
reaching this conclusion, the Board has considered giving the 
veteran the benefit-of-the-doubt.  However, the preponderance 
of the evidence is against the claim and that doctrine is not 
applicable in the instant appeal. See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57.


ORDER

Service connection for asthma is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


